Citation Nr: 1518109	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for allergic rhinitis with postoperative submucous resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of his military service and that his service-connected allergic rhinitis warrants a compensable rating.  Despite the extensive development already undertaken, the Board concludes that a remand is required prior to adjudication of this claim.

Initially, the Board notes the Veteran's concern that the June 2010 rating decision and November 2012 statement of the case (SOC) indicated that he had failed to appear for his scheduled VA examinations.  As the Veteran explained in his September 2010 notice of disagreement and in subsequent statements, he did not fail to attend the examinations, but had requested that the examinations be rescheduled for a time when he was in Florida, as he spent part of the year in Michigan.  The Board is sympathetic to the Veteran's frustration with attempting to get the records changed to reflect that he had asked for a rescheduling of the examinations, rather than failing or refusing to attend.  To the extent that such a change has not been officially made to the records at the RO level, the Board assures the Veteran that it is aware of his contentions and will not consider him to have failed to appear for the examinations.  In addition, as subsequent examinations were conducted in March 2011 for his rhinitis claim and in April 2011 for his PTSD claim, the Board notes that any failure on the RO's part to obtain examinations when the Veteran is residing in the state has been corrected.

As to the pending PTSD claim, the Board acknowledges that the Veteran has submitted on multiple occasions a VA treatment record addendum from June 2010 signed by Erich A. Barth, LCSW.  Th one-page document of record does note a BDI-II score consistent with the high end of moderate depression; however, the record is incomplete and does not include any specific psychiatric diagnosis.  The April 2011 VA examination report discussed the fact that a VA social worker had diagnosed the Veteran with PTSD, but as minimal and obviously incomplete VA treatment records have been associated with the claims file, the Board concludes that a remand is necessary to obtain these records.

As to the Veteran's rhinitis claim, the Veteran was last afforded a VA examination in March 2011.  A CT scan from shortly before the examination, in January 2011, was "suggestive of mucosal thickening."  At the time of the March 2011 VA examination, however, there was no nasal obstruction.  In support of his claim, the Veteran submitted a March 2013 MRI that showed mucosal thickening of the maxillary sinuses, ethmoid air cells, and sphenoid sinuses.  In order to warrant a compensable 10 percent rating under Diagnostic Code 6502, the Veteran must exhibit a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  As the March 2013 MRI shows more definitive evidence of mucosal thickening, with the potential for nasal passage obstruction, the Board concludes that there is a suggestion of a worsening condition since the last VA examination and that a remand is required to ascertain the current severity of the Veteran's rhinitis condition.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records from all applicable facilities from October 2008 to the present.
2.  After the above evidence is associated with the claims file, schedule the Veteran for an examination to determine the current severity of his service-connected allergic rhinitis.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

3.  Thereafter, conducte any additional development deemed necessary and readjudicate the Veteran's claims.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

